Exhibit AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Year Ended December 31, December 31, 2008 2007 2008 2007 Operating Revenues: Electric $ 1,423 $ 1,428 $ 6,367 $ 6,283 Gas 485 384 1,472 1,279 Total operating revenues 1,908 1,812 7,839 7,562 Operating Expenses: Fuel 372 303 1,275 1,167 Purchased power 246 281 1,210 1,387 Gas purchased for resale 360 278 1,057 900 Other operations and maintenance 497 439 1,857 1,687 Depreciation and amortization 171 167 685 681 Taxes other than income taxes 93 86 393 381 Total operating expenses 1,739 1,554 6,477 6,203 Operating Income 169 258 1,362 1,359 Other Income and Expenses: Miscellaneous income 19 22 80 75 Miscellaneous expense (8 ) (4 ) (31 ) (25 ) Total other income 11 18 49 50 Interest Charges 109 107 440 423 Income Before Income Taxes, Minority Interest, and Preferred Dividends of Subsidiaries 71 169 971 986 Income Taxes 8 51 327 330 Income Before Minority Interest and Preferred Dividends of Subsidiaries 63 118 644 656 Minority Interest and Preferred Dividends of Subsidiaries 6 10 39 38 Net Income $ 57 $ 108 $ 605 $ 618 Earnings per Common Share - Basic and Diluted $ 0.27 $ 0.52 $ 2.88 $ 2.98 Average Common Shares Outstanding 211.5 208.1 210.1 207.4 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Year Ended December 31, 2008 2007 Cash Flows From Operating Activities: Net income $ 605 $ 618 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (8 ) (8 ) Gain on sale of noncore properties - (3 ) Loss on asset impairments 14 - Net mark-to-market gain on derivatives (3 ) (3 ) Depreciation and amortization 705 735 Amortization of nuclear fuel 37 37 Amortization of debt issuance costs and premium/discounts 20 19 Deferred income taxes and investment tax credits, net 167 (28 ) Minority interest 29 27 Other (9 ) 12 Changes in assets and liabilities: Receivables 25 (194 ) Materials and supplies (100 ) (88 ) Accounts and wages payable 57 - Taxes accrued, net (30 ) 21 Assets, other 63 49 Liabilities, other 183 (36 ) Pension and other postretirement benefit obligations (4 ) 27 Counterparty collateral, net (69 ) (27 ) Taum Sauk costs, net of insurance recoveries (149 ) (56 ) Net cash provided by operating activities 1,533 1,102 Cash Flows From Investing Activities: Capital expenditures (1,896 ) (1,381 ) Proceeds from sales of noncore properties, net - 13 Nuclear fuel expenditures (173 ) (68 ) Purchases of securities - nuclear decommissioning trust fund (520 ) (142 ) Sales of securities - nuclear decommissioning trust fund 497 128 Purchases of emission allowances (12 ) (24 ) Sales of emission allowances 4 5 Other 3 1 Net cash used in investing activities (2,097 ) (1,468 ) Cash Flows From Financing Activities: Dividends on common stock (534 ) (527 ) Capital issuance costs (12 ) (4 ) Short-term debt, net (298 ) 860 Dividends paid to minority interest holder (30 ) (21 ) Redemptions, repurchases, and maturities: Long-term debt (842 ) (488 ) Preferred stock (16 ) (1 ) Issuances: Common stock 154 91 Long-term debt 1,879 674 Net cash provided by financing activities 301 584 Net change in cash and cash equivalents (263 ) 218 Cash and cash equivalents at beginning of year 355 137 Cash and cash equivalents at end of year $ 92 $ 355 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) December 31, December 31, 2008 2007 ASSETS Current Assets: Cash and cash equivalents $ 92 $ 355 Accounts receivable - trade, net 502 570 Unbilled revenue 427 359 Miscellaneous accounts and notes receivable 292 262 Materials and supplies 842 735 Mark-to-market derivative assets 207 35 Other current assets 153 146 Total current assets 2,515 2,462 Property and Plant, Net 16,567 15,069 Investments and Other Assets: Nuclear decommissioning trust fund 239 307 Goodwill 831 831 Intangible assets 167 198 Regulatory assets 1,732 1,158 Other assets 606 703 Total investments and other assets 3,575 3,197 TOTAL ASSETS $ 22,657 $ 20,728 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 380 $ 223 Short-term debt 1,174 1,472 Accounts and wages payable 813 687 Taxes accrued 54 84 Mark-to-market derivative liabilities 155 24 Other current liabilities 487 414 Total current liabilities 3,063 2,904 Long-term Debt, Net 6,554 5,689 Preferred Stock of Subsidiary Subject to Mandatory Redemption - 16 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,131 2,046 Accumulated deferred investment tax credits 100 109 Regulatory liabilities 1,291 1,240 Asset retirement obligations 406 562 Accrued pension and other postretirement benefits 1,495 839 Other deferred credits and liabilities 438 354 Total deferred credits and other liabilities 5,861 5,150 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 21 22 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,780 4,604 Retained earnings 2,181 2,110 Accumulated other comprehensive income - 36 Total stockholders' equity 6,963 6,752 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 22,657 $ 20,728
